co-woe oe internal_revenue_service ie ‘he department of easury i pp-eb tu legend be washington dc contact person telephone number in reference to dale dear sir or madam this is in response to your letter dated date in which you requested certain rulings with respect to the proposed transter of the net assets of c and d all of to b b c and d are exempt under section so1l c of the internal_revenue_code and are classified as private_foundations under sec_509 a b's directors have had differences of opinion as b can best be achieved charitable objectives of directors propose to distribute all of b's assets to that both will receive approximately fifty percent assets subject_to adjustment to reflect distributions made to charitable organizations directly by b prior to distribution and 1d will continue to pursue the exempt purposes of the transfer the control of directors of c and d will be in the hands of c and d of b b -after so b's c the to how the therefore the b represents that the transfers to c and d will consideration and will not day after the transfer of tmternal revenue service of foundation status pursuant to sec_507 its assets a ll of be from current income be without at least one b will notify the its intent to terminate its private of the code at ‘ h time as b notifies the service of such intent it will have poy perey ta fey assets ie b represents that it does not have any outstanding grants with respect to which it responsibility under sec_4945 of the code is required to exercise expenditure b has not notified the service that it intends to terminate its private_foundation_status nor has b ever received notification that its status as terminated acts or failures to act or to act giving rise to of a willful and flagrant act or failure a termination pursuant to sec_507 a furthermore b has not committed willful repeated a private_foundation has been the code sec_507 of the code which provides for the voluntary that except for transfers described in section and involuntary termination of private_foundation_status provides in part b an organization's private_foundation_status will be terminated only if its intent to terminate or repeated acts or failure to act giving rise to liability for tax under chapter there has been either willful or failures to act the organization notifies the service of or a willful and flagrant act sec_507 of the code provides that when a private_foundation transfers assets to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a new organization sec_1_507-1 of the income_tax regulations provides all of the assets of that neither a transfer of foundation nor a significant disposition of assets in sec_1_507-3 by a private_foundation whether or not any portion of such significant disposition of assets is made to another private_foundation shall be deemed to result termination of a elects to terminate pursuant to sec_507 a the code unless the transferor private_foundation the transferor private_foundation under section is applicable as defined a private section in_a of cr sec_1_507-3 of the regulations provides that a the transfere organization in the case of of the code transferee organization in section dollar_figure b benefit of amount of such aggregate tax_benefit of erganization multiplied by the such transferee and the value of fair market of the assets of transtere denominator the a fraction the numerate of which the assets less encumbrances transterred ta which less meumbs s the fit wmavke a transfer described in shall succeed to the aggregate tax an amount equar to the the transfer immediately before the transfer at the time of transfer fair_market_value is determined sec_1_507-3 of the regulations provides that except as provided in sec_1_507-3 which only relates to b transfers where all net assets are transferred to one or more controlled private_foundations a private_foundation is required to meet the distribution_requirements of sec_4942 of the code for any taxable_year in which it makes a sec_507 transfer of all or part of private_foundation satisfaction of the requirements to the extent the amount transferred meets the requirements of sec_4942 such transfer shall itself be counted toward its net assets to another sec_1_507-3 i jand iii of the regulations provides a private_foundation transfers all of that if another private_foundation that is effectively controlled within the meaning of sec_1_482-1 of the regulations by the same or persons who effectively controlled the transferor private_foundation the transferee shall be treated as transferor for purposes of chapter and sec_507 through of the code its net assets to it were the if sec_1_507-3 of the regulations provides that in order for a transfer of assets pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization not an organization described in sec_501 organization described in sec_509 or treated as described in sec_501 under sec_4947 a taxable_expenditure it must be other than an to be to sec_4940 of the code imposes a tax on the net_investment_income of private_foundations sec_4941 of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4942 of the code defines a qualifying a any amount_paid to accomplish one or more distribution as purposes described in sec_170 c b other than any contribution to oroone or which l not pravided or jireer ly seet ion lpo toh tap tid an operating_foundation except as otherwise b any amount_paid to acquire an asset used oearrying out an organization controlled by the foundation a private foundatior more disqualified persons or more purposes described in one or ii ino sec_4944 of the code imposes certain taxes on investments jeopardizing a private foundation's charitable purposes sec_4945 of the code imposes a tax on the foundation on of the code provides that for purposes of this each taxable_expenditure as defined in sec_4945 sec_4945 section the term taxable_expenditure means any amount_paid or incurred by unless or of sec_509 foundation as defined in sec_4940 or foundation exercises expenditure_responsibility with respect to such grant in accordance with subsection h such organization is described in paragraph a private_foundation as is an exempt operating an organization the private a grant to a b or sec_4945 of the code provides that expenditure_responsibility referred to private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures the grant is spent solely for the purpose for which made and detailed reports with respect to such expenditures and to make full and detailed reports to the secretary in subsection d means that the to obtain full to see that sec_53_4945-5 i of the foundation and similar excise_taxes regulations refers to the rules relating to the extent to which the expenditure_responsibility_rules contained in sec_4945 of assets described in sec_507 b and this section apply to transfers h and based upon the above facts to b c and d will allow c and d of charitable purpose and activities previously conducted by b and d will be controlled by the same directors that controlled b to continue the same c the transfer of the net assets because b is not terminating its existence and because thee has been no willful repeated or flagrant act giving rise to liability under chapter b unde section sec_507 and d the transfer of assets from b no tax will be imposed on a result of as to because b will not notify the service of terminate its private_foundation_status until after the transfer of accomplished section s c7 a transfers foundation status is being terminated under section so7 ai the code powill net sect ron therefore the transfer of result of the service has not notified b that its intent at the code will not in the code c and d has been the imposition of b's assets to b's assets to a terminat least one s07 fo also all al to of of of fax nde apply to tn its privet sf ann because c and d are controlled by b for purposes of chapter of the code and sec_507 through of c and d will be treated subsequent to the transfer of all of b's assets in the proportion which the fair_market_value as of the fair_market_value of b's assets immediately before the transfer if each were b the assets less encumbrances transferred to each bears to less encumbrances the code because the transfers of b's assets to of transfers described in sec_507 aggregate tax_benefit of proportions determined in accordance with sec_1 a c and d will be the code b should be carried over to of the regulations the i c and d in as the code because b an organization described in sec_501 c is not a disqualified_person with respect to either of c or c and d will not constitute acts of self-dealing within the meaning of sec_4941 of the code the transfers of assets to d because the proposed transfers of assets to c and d will be made to accomplish the exempt purposes of not constitute investments for purposes of sec_4944 of code under sec_4944 of the code will not apply to the transfer of assets from b the excise_taxes imposed on jeopardizing investments the transfers will the c and d thus to b because c and d should be treated as if they are b for the purposes of chapter will not impose tax under sec_4940 of investment_income under sec_4940 of as the income of to each c and d the code will be treated in proportion to the assets transferred the code b's net the transfer of assets from b to c and d because b has no outstanding grants with respect to which it is required to exercise expenditure_responsibility b will not be obligated to satisfy the expenditure_responsibility requirement of sec_4945 c and d will not the code a taxable_expenditure under sec_4945 of and the transfer of assets to the code be of because al of the assets of b will be transferred to c and in d which are private_foundations effectively controlled by the same versons who control b were b assets market thee fbr fet motorman dosti dbabict peanippements of seetton of less encumbrances transferred to each bears to the value of c and d should be treated as fair_market_value of the proportion which the therefore b would not less eneunbrances fee reanired to meet b's assets the if each the immediately befor the code for fair s its assets and for c and d's distributable the year in which it transfers all of on the same basis subsequent years amount for such taxable_year should be increased by their respective pro_rata share of b's distributable_amount for the year of the transfer and all qualifying distributions made by in the year of as having been made by c and d all responsible for reporting their respective pro_rata share of undistributed_income for the year of the transfer as determined in accordance with sec_4942 of the transfer should be treated on moreover c and d would be the code a pro_rata basis b accordingly based on the information furnished we rule as follows the transfer of all of b's assets to c and d will constitute a transfer of assets described in sec_507 of the ‘code and will not result in the imposition of tax pursuant to sec_507 a termination of the code provided that b notifies the service of its intention to terminate private_foundation_status pursuant to sec_507 a of the code at least one day after the transfer of all of b's assets to sec_507 c preparation and or filing by b documents required by state law in winding up dissolution and termination will result in imposition of tax under sec_507 c of of the code will be zero and neither the then the amount of termination_tax under of any final accounting or other the code c and d for purposes of chapter of the code and sec_507 c and d will be treated subsequent to through of the code the transfer of proportion which the fair_market_value of the assets less encumbrances transferred to each bears to the fair_market_value of b's assets less encumbrances immediately before the transfer if each were b of b's assets in the all as - the aggregate tax_benefit defined in sec_507 i of the code will be carried over to determined in accordance with sec_1_507-3 of regulations in proportions the c and d 5s the transfer of b's assets to c and d will not constiti self dealing under sec_4941 of the code the transfer of b's assets to c and d will not constituls a jeopardizing investment within the meaning of sec_4944 the code of b's assets to c and d will not result in the transfer of tax under sec_4940 of the code the transfer of b's assets to c and d will not constitute taxable_expenditures within the meaning of sec_4945 of code and b will have no expenditure_responsibility as in sec_4945 transfers with respect to these and h the set forth b will not be required to comply with the record-keeping requirements of sec_4942 b the transfers subsequent to the transfer of all of c and d of the code with respect to its assets to for the taxable_year of the proposed transfer and any subsequent year minimum distribution_requirements of sec_4942 with respect to the proposed transfer of assets be required to comply with the b will not ll c and dp will assume all obligations with respect to any of the code for the taxable_year of b's undistributed_income within the meaning of section of c in proportions determined in accordance with sec_1 also succeed a proportions determined in accordance with sec_1 the regulations to b's excess qualifying a distributions for any the taxable_year of as determined in sec_4942 the proposed transfer of the code the regulations and c and d will i of of 1n if the proposed transfer we are informing the ohio ep eo key district_office of this action organization's permanent records please keep a copy of this ruling with your this ruling is directed only to the organization that sec_6110 of the code provides that it requested it may not be used or cited as precedent - sincerely beato v sacak gerald v chief sack exempt_organizations technical branch ne
